                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           No. 7:19-CV-00087-D

JEFFREY L. GORE,                         )
                                         )
             Plaintiff,                  )
                                         )
      V.                                 )       ORDER
                                         )
ANDREW SAUL,                             )
Commissioner of                         .)
Social Security,                         )
                                         )
             Defendant.                  )



      Pursuant to the power of this Court to enter a judgment affirming, modifying,

or reversing the Commissioner's decision with remand in Social Security actions

under sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

and upon consideration of Defendant's unopposed request to remand this cause for

further administrative action, the Court hereby reverses Defendant's decision under

sentence four of 42 U.S.C. § 405(g) and remands the case to Defendant for further

administrative action. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

             SO ORDERED this       iQ        day of October, 2019.




                                                 United· States District Judge
